EXHIBITI JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Ordinary Shares of China Bona Film Group Limited is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule13d-1(k)under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:February 14, 2011 Matrix Partners China I, L.P. By: Matrix China Management I, L.P. By:Matrix China I GP GP, Ltd. By: /s/ David Su Name: David Su Title: Director Matrix Partners China I-A, L.P. By: Matrix China Management I, L.P. By:Matrix China I GP GP, Ltd. By: /s/ David Su Name: David Su Title: Director Matrix China Management I, L.P. By:Matrix China I GP GP, Ltd. By: /s/ David Su Name: David Su Title: Director Matrix China I GP GP, Ltd. By: /s/ David Su Name: David Su Title: Director /s/ Yibo Shao Yibo Shao
